Citation Nr: 0012035	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from May 28, 1970, to 
October 16, 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 
decision by the RO that denied an application to reopen a 
claim of service connection for a psychiatric disorder, and 
determined that the RO did not have standing to address the 
issue of CUE in a prior decision denying service connection 
for such a disorder.

The record shows that service connection for a psychiatric 
disorder was first denied by a RO decision entered in 
September 1972.  Applications to reopen that decision were 
subsequently denied by the RO in August 1973, February 1989, 
and April 1993, and by the Board in March 1996.  The Board 
determined that the evidence received since the time of the 
September 1972 decision was not new and material.  The 
veteran appealed the Board's 1996 decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court), but failed to prosecute the appeal in 
accordance with the Court's rules.  Accordingly, by an order 
dated in January 1997, the Court dismissed the appeal.

The veteran has not specified in his recent submissions which 
of these decisions he wishes to challenge on the basis of 
CUE.  The Board notes, however, that the RO's August 1973, 
February 1989, and April 1993 decisions cannot be reversed or 
revised on the basis of CUE, inasmuch as those decisions were 
subsumed by the Board's March 1996 determination that none of 
the evidence received since September 1972 was new and 
material.  See 38 C.F.R. § 20.1104.  See also Dittrich v. 
West, 163 F.3d 1349, 1353 (Fed. Cir. 1998) ("authorizing a 
regional office . . . . to collaterally review [a decision of 
the Board] would violate 38 U.S.C. § 7104(b) and its 
principles of finality"); Donovan v. West, 158 F.3d 1377, 
1382 (Fed. Cir. 1998) (to the same effect).  The Board 
further notes that the veteran has not filed a motion for 
review of the Board's March 1996 decision on the basis of 
CUE, in accordance with governing regulations, see 38 C.F.R. 
§ 20.1404 (requiring, among other things, that the motion 
specify the date of the Board decision at issue), and 

that VA has no jurisdiction to review or amend orders of the 
Court.  Therefore, by process of elimination, and because the 
RO's September 1972 decision has not been subsumed by any 
subsequent decision of the Board or the Court (neither the 
Board nor the Court has ever considered the underlying merits 
of the claim of service connection), it is the Board's 
conclusion that the veteran must have intended the RO's 
September 1972 denial to be the object of his claim of CUE.  
(This issue will be addressed in the remand that follows the 
decision below.)

Turning to the matter of the veteran's representation on the 
present appeal, the Board notes that the veteran executed a 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) in February 1993 in favor of 
The American Legion (AL).  Thereafter, in September 1994, he 
executed a release in favor of an attorney.  The latter 
release provided that VA was authorized by the veteran to 
furnish the attorney copies of records pertinent to the then-
pending appeal.

In October 1999, while the current appeal was pending, the RO 
wrote the veteran and asked him to clarify the identity of 
his representative.  The RO noted that, while AL had 
submitted written argument in support of the appeal, the 
record also contained an authorization for release of 
information executed in favor of an attorney.  The veteran 
did not respond to the RO's request for clarification, 
however, and the RO forwarded the case to the Board.

Thereafter, in February 2000, a representative of AL 
submitted a written communication to the Board concluding 
that AL did "not currently hold power of attorney (POA)" 
for purposes of the current appeal.  The representative 
indicated that he had spoken with the veteran's attorney, and 
that the attorney had indicated that he would be sending a 
letter to the Board revoking the September 1994 POA, and 
would refer the veteran back to the local service officer so 
that a new POA could be executed.  However, neither a 
communication from the attorney nor a new POA was thereafter 
received at the Board.

In March 2000, the Board wrote the veteran and asked him to 
clarify the identity of his representative.  The Board 
informed the veteran that he could be represented by only 
once service organization, attorney, or agent at any one time 
on the same appeal, see 38 C.F.R. § 20.601, and furnished him 
with the VA forms for designating a single representative of 
his choice.  The Board also informed him that review of his 
appeal would be deferred for 30 days, pending the receipt of 
his response, and further explained that, in the absence of a 
reply, appellate review would resume.  No response was 
received.


FINDINGS OF FACT

1.  By a decision entered in March 1996, the Board disallowed 
a claim of service connection for a psychiatric disorder.

2.  No additional evidence has been received since the time 
of the March 1996 decision.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1153, 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 3.301, 3.303, 3.306, 
3.307, 3.309, 4.9, 4.127, 20.1100 (1999); VAOPGCPREC 2-98 
(Feb. 10, 1998); VAOPGCPREC 38-97 (Dec. 17, 1997); VAOPGCPREC 
2-97 (Jan. 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for a psychiatric disorder.  He maintains, in 
essence, that his current psychiatric difficulties can be 
attributed to his period of active military service.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1153 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§ 1112 (West Supp. 1999); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(1999).

Personality disorders are not diseases or injuries for VA 
compensation purposes, and, except as provided in 38 C.F.R. 
§ 3.310(a), disability resulting from such disorders may not 
be service connected.  However, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service connected.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1999); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).

As to claims filed after October 31, 1990, the law prohibits 
an award of VA compensation for disability due to drug or 
alcohol abuse, whether the claim is based on direct or 
secondary service connection.  38 U.S.C.A. §§ 105(a), 1110 
(West 1991); 38 C.F.R. §§ 3.301, 3.310(a) (1999); VAOPGCPREC 
2-97 (Jan. 16, 1997); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  A claimant may be granted service connection for 
purposes of obtaining VA benefits other than compensation, 
however, if entitlement to secondary service connection for 
drug or alcohol abuse is demonstrated pursuant to 38 C.F.R. 
§ 3.310(a).  VAOPGCPREC 2-98 (Feb. 10, 1998); Barela v. West, 
11 Vet. App. 280 (1998).

By a decision entered in March 1996, the Board disallowed a 
claim of service connection for a psychiatric disorder.  
Consequently, the current claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been received since the time of the Board's 
prior adjudication.  38 U.S.C.A. 

§§ 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).


In the present case, the Board finds that new and material 
evidence has not been received to reopen the claim of service 
connection for a psychiatric disorder.  The only items that 
have been received since the time of the Board's March 1996 
decision are the veteran's rather bare claim to reopen, a 
rather scant notice of disagreement and substantive appeal, 
and written argument to the effect that VA erred previously 
in its application of the presumption of soundness.  Nothing 
in the way of additional facts or evidence has been 
submitted, and argument pertaining to the misapplication of a 
presumption in a prior adjudication does not constitute "new 
and material evidence" for purposes of reopening a claim 
under 38 U.S.C.A. § 5108.  See, e.g., VAOPGCPREC 38-97 (Dec. 
17, 1997).  The application to reopen is therefore denied.


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is denied.


REMAND

As noted previously, neither the Board nor the Court has ever 
considered the underlying merits of the veteran's claim of 
service connection for a psychiatric disorder.  See 
Introduction, supra.  The Board's analysis in its March 1996 
decision was limited to the question of whether new and 
material evidence had been received since the time of the 
September 1972 denial, and the Court's January 1997 order 
dismissed the veteran's appeal of the Board's March 1996 
decision without reaching the merits.  Consequently, it is 
the Board's conclusion that the RO's September 1972 decision 
has not been subsumed by any decision of the Board or the 
Court, and that the decision therefore remains subject to 
challenge on the basis of CUE.


The RO reached a contrary conclusion in this case, and 
declined to adjudicate the veteran's November 1996 claim of 
CUE.  As a result, and because the veteran has never been 
given a statement of the case (SOC) or supplemental SOC 
(SSOC) containing the laws and regulations pertaining to 
claims of CUE in RO decisions, the Board will remand the 
matter to the RO for further adjudication and due process 
development.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should take adjudicatory action 
on the claim of CUE in the September 
1972 RO decision that denied service 
connection for a psychiatric disorder.  
If the benefit sought is denied, a SOC 
should be issued.  The SOC should 
contain, among other things, a summary 
of the laws and regulations pertaining 
to claims of CUE in RO decisions, 
including 38 U.S.C.A. § 5109A and 
38 C.F.R. § 3.105(a), and a discussion 
of how those laws and regulations affect 
the determination.

If the benefit sought is denied and the veteran files a 
timely appeal, the claim of CUE should be returned to the 
Board for further action.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



